Citation Nr: 0917913	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from March 1958 to 
December 1967.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been received to reopen a previously denied claim for service 
connection for a back disorder, but also denied the issue of 
entitlement to service connection for post-operative 
degenerative disc disease.  

As support for his claim, the Veteran was scheduled to 
provide testimony in a hearing before RO personnel in July 
2006; however, the Veteran canceled the hearing.

In July 2008, after certification of his appeal, the Veteran 
submitted additional evidence for consideration and a waiver 
of RO consideration.  Because this evidence was submitted 
with a waiver of RO consideration, the Board accepts it for 
inclusion in the record and for consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2008) 
(discussing submission of additional evidence after an appeal 
has been initiated to the Board). 


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in a 
July 1979 rating decision.  The Veteran was notified of the 
decision and of his appellate rights, but he did not initiate 
an appeal.

2.  The additional evidence received since the July 1979 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran has a current back disorder.

4.  There is probative evidence of treatment for a back 
injury during service that was acute and transitory and 
resolved without residuals. 

5.  There is probative medical evidence against a link 
between the Veteran's current back disorder and his period of 
active military service.


CONCLUSIONS OF LAW

1.  The July 1979 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
July 1979 decision to reopen the previously denied claim for 
service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in January 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate the underlying service-connection 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
January 2005 VCAA notice letter is compliant with the recent 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as it sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  In any event, in light of the 
Board's favorable action with regard to the Veteran's 
application to reopen his previously denied back claim, any 
notice deficiencies would not be harmful.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

However, the Board acknowledges the RO failed to provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, because service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis.  Thus, the failure to provide additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that there is a presumption of 
prejudice due to content error under Dingess, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently ruled as to how to cure such a 
defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the Veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the Veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Dingess has been 
rebutted by the Veteran's actual knowledge of the evidence he 
is required to submit in this case based on the additional 
evidence he submitted.  Specifically, throughout the course 
of the appeal process, the Veteran submitted statements by 
private physicians indicating that the Veteran's back 
disorder is related to his military service.  These 
statements indicate the Veteran has actual knowledge of the 
evidence required of him to substantiate his service-
connection claim.  See generally Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Thus, under Sanders, even though 
VA may have erred by failing to provide Dingess notice, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), and relevant VA treatment records.  Private medical 
records from 1978 to 2005; records from the Industrial 
Commission of Ohio, with whom the Veteran filed a claim for 
worker's compensation; and records from the Social Security 
Administration (SSA) also have been associated with the 
claims file.  Moreover, the Veteran and his representative 
have submitted lay several statements in support of the 
claim.  In addition, the VA provided the Veteran with a VA 
examination of his back in March 2005.  Finally, in a July 
2005 statement, the Veteran indicated that he had no more 
evidence to submit.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.
  
Analysis - New and Material Evidence

The RO originally denied service connection for a back 
disorder in a July 1979 rating decision because the diagnosis 
of a back disorder was established many years after service 
and, thus, too remote from service to be considered as a 
residual of the Veteran's military service.  The RO notified 
the Veteran of that decision, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The Veteran filed a claim to reopen a previously denied claim 
for service connection for a back disorder in September 2004.  
Because the Veteran's claim to reopen service connection was 
filed after 2001, the amended regulations are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Upon reviewing the evidence received since the July 1979 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a letter from a 
private physician and a VA examination report, both dated in 
March 2005, provided medical nexus opinions regarding the 
relationship between the Veteran's current back disorder and 
his military service.  See letter from Dr. J.W., dated in 
March 2005; and VA examination report dated in March 2005.  
  
Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran has a current back 
disorder that may be related to service.  This evidence is 
new, not cumulative, and relates directly to an unestablished 
fact necessary to substantiate the Veteran's claim.  Thus, as 
new and material evidence has been received, the Veteran's 
claim for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, as discussed above, the Board has reopened a previously 
denied claim for service connection for a back disorder.  
Initially, the Board observes that the RO has previously 
addressed the claim on the merits throughout the appeal, so 
that the Board may also do so without prejudice to the 
Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

In this case, the Veteran contends that his current back 
disorder resulted from a back injury he sustained during 
service, which in turn has caused chronic back pain and a 
back disorder.  See claim to reopen for service connection 
dated in September 2004 and VA Form 9 dated in March 2006.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a magnetic Resonance Imaging (MRI) 
conducted of the Veteran's spine in February 2005 showed 
evidence of prior laminectomies at L4-5 and L5-S1, advanced 
degenerative change with building and grade I 
spondylolisthesis at L3-4, and advanced degenerative endplate 
changes at the L1-2 and L2-3 levels.  See MRI report from 
Harbor Imaging dated in February 2005; and letter from Dr. 
J.W., dated in March 2005.  A recent VA examination also 
revealed a diagnosis of post decompressive laminectomy and 
spinal fusion for severe degenerative joint disease of the 
lumbosacral spine.  See VA examination report dated in March 
2005.  Thus, there is sufficient evidence of a current back 
disorder.  Consequently, the determinative issue is whether 
the Veteran's back disorder is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, the Veteran was treated three times - in November 
1959, October 1961, and January 1964 - for back pain, 
stiffness, tenderness, and muscle spasm.  The diagnoses 
during the November 1959 and October 1961 visits were low 
back strain and acute low back strain, respectively.  
However, these injuries appeared to be acute and transitory, 
resolving with treatment; STRs show no subsequent complaints 
of, or treatment for, any back problem during the Veteran's 
remaining years in service.  Significantly, during a 
replacement examination in August 1962, the Veteran reported 
that, while he had previously received treatment for his 
back, he was not experiencing symptoms of a back problem at 
that time.  Further, the Veteran's separation examination in 
December 1967 also did not note any back problems or injuries 
that he alleges he suffered.  His spine was found to be 
within normal limits during the separation examination.  

Post-service, although the Veteran alleges that he has 
received treatment for a chronic back condition since 
discharge from service, objective medical evidence does not 
bear out his assertions.  Specifically, private medical 
records show no complaints of, or treatment for, back pain 
until September 1976, approximately nine years after 
discharge from service.  See private treatment records dated 
from September 1976 to September 1978.  Subsequently, 
evidence of record indicates treatment again in July 1978, 
when the Veteran sustained a work-related injury to his back.  
See private treatment record from Dr. K.W., dated in July 
1978.  In this regard, although he is competent to report 
back pain and worsening symptoms since service, the Veteran's 
lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any back problems until 
almost a decade after discharge from service.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Furthermore, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  It follows, therefore, that the 
presumption of in-service incurrence for arthritis is 
inapplicable in this case.  38 U.S.C.A. §§ 1101, 1112(a)(1); 
38 C.F.R. §§  3.307(a)(3), 3.309.  The Board also finds no 
evidence of non-chronic back disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, as to a nexus between the Veteran's current back 
disorder and his active military service, the medical 
evidence of record on this determinative issue includes one 
favorable medical opinion from a private physician and one 
unfavorable VA medical opinion.  In this regard, in the 
evaluation of the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinion, a statement provided by Dr. J.W., 
dated in March 2005, opined that, after a review of the 
Veteran's medical records, it appeared that much of the 
abnormalities in the Veteran's spine, particularly at the L4-
5 and L5-S1 levels, were accelerated due to his back injuries 
during service.  See letter from Dr. J.W., dated in March 
2005.  In this regard, the Board finds this opinion to be of 
limited probative value because it failed to account for the 
Veteran's post-service intercurrent work-related back injury 
in July 1978.  See Elkins v. Brown, 5 Vet. App. 478 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history).  In this regard, medical history provided 
by a Veteran and recorded or transcribed by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, the Court has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the Veteran; the critical question is whether 
that history was accurate and credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  See 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, although Dr. J.W. stated that he reviewed the Veteran's 
medical records, it would appear that he failed to review the 
medical records in their entirety, and overlooked key 
documents such as medical treatment records for the Veteran's 
work-related back injury, his claims for worker's 
compensation for his back injury, and subsequent back 
surgeries.  See 38 C.F.R. § 3.303(b).  Thus, Dr. J.W.'s 
opinion appears to have been mostly based on the Veteran's 
reported history, which appeared to leave out the crucial 
facts of his post-service intercurrent back injury in July 
1978. 

As to the unfavorable VA opinion, the Veteran was provided a 
VA examination of his back in March 2005 to determine the 
nature and etiology of his back disorder.  In providing this 
medical opinion, the VA examiner performed a thorough review 
of the Veteran's STRs, post-service treatment records, and 
his back.  The VA examiner noted the Veteran's post-service 
back injury and back surgeries, concluding that his back 
pathology is secondary to degenerative arthritis of the 
lumbosacral spine, and not the result of his in-service 
injury.  See VA examination report dated in March 2005.   

Thus, the Board finds that this March 2005 VA medical nexus 
opinion is entitled to great probative weight as this opinion 
was provided after a detailed review of the Veteran's entire 
medical history and takes into account post-service back 
injury and surgeries.  

Finally, the Board further observes that the evidence of 
record shows that at no point during treatment for his back 
problems throughout the years did the Veteran report his in-
service injury to his treating physicians.  Rather, he 
reported the onset date of his back problems as July 1978, 
when he injured his back at work.  See, e.g., treatment 
report from Dr. R.A., dated in April 1979; examination report 
from Dr. D.D.K., dated in August 1983; private treatment 
record from Dr. J.M., dated in December 1993; and 
rehabilitation consult report from Dr. K.W., dated in 
November 2002.    

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
back disorder claim as they reveal a back disorder that began 
years after service with no connection to service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced worsening pain in his back 
over time and received treatment for back pain, he is not 
competent to render an opinion as to the medical etiology of 
his current back disorder, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18.  





ORDER

New and material evidence has been received to reopen the 
Veteran's claim for service connection for a back disorder 
and the claim is reopened.

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


